     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 1 of 18




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID TEETER,                            :
                   Plaintiff,            :    1:19-cv-1247
                                         :
      v.                                 :    Hon. John E. Jones III
                                         :
JEFF BOLAND and KEVIN                    :
KOLLMAN,                                 :
              Defendants.                :

                                MEMORANDUM

                                February 18, 2021

I.    BACKGROUND

      Plaintiff David Teeter (“Teeter”), at the relevant time, a state inmate in the

custody of the Pennsylvania Department of Corrections (“DOC”) incarcerated at

the State Correctional Institution at Benner Township (“SCI-Benner Township”),

Bellefonte, Pennsylvania, commenced this action on July 19, 2019, pursuant to 42

U.S.C. § 1983. (Doc. 1). Teeter, who has been diagnosed with Gender Dysphoria

(“GD”), and identifies as a female, alleges that Defendants Jeff Boland (“Boland”)

and Kevin Kollman (“Kollman”) acted with deliberate indifference to her serious

medical needs in violation of the Eighth Amendment right to adequate medical

care. She essentially alleges that Defendants violated the Eighth Amendment by

changing her estrogen dosage “without warning or consultation” and violating the

“current policy issued by the Pennsylvania Department of Corrections, which
      Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 2 of 18




requires the use of the [World Professional Association for Transgender Health]

[“]WPATH[”] for treatment of identified inmates.” (Doc. 1, p. 6, ¶ 40). She avers

that UpToDate software relied upon to adjust her estrogen dosage, “has no relation

to WPATH” and the “use of software other than WPATH violates the current

policy.” (Id. at ¶¶ 26-28). She also sets forth state law claims of negligence and

intentional infliction of emotional distress based on this conduct.

       Presently pending are motions for summary judgment pursuant to Federal

Rule of Civil Procedure 56, filed by Defendant Kollman (Doc. 36) and Defendant

Boland (Doc. 45). Both motions are accompanied by supporting briefs (Docs. 39,

46) and Statements of Material Facts (Docs. 36-1, 47).

       On September 24, 2020, an Order issued affording Teeter until November

13, 2020, to file opposition briefs and Statements of Material Facts in accordance

with Local Rule 56.1.1 (Doc. 48). The Court cautioned her that the failure to

adhere to the deadlines would result in the statements of material facts being

deemed admitted and the motions being deemed unopposed. She failed to respond.

Consequently, the Statement of Material Facts are deemed admitted and the


 1
    Local Rule 56.1 states that “[t]he papers opposing a motion for summary judgment shall
include a separate, short and concise statement of material facts, responding to the numbered
paragraphs set forth in the statement required [to be filed by the moving party], as to which it is
contended that there exists a genuine issue to be tried… All material facts set forth in the
statement required to be served by the moving party will be deemed to be admitted unless
controverted by the statement required to be served by the opposing party.” See L.R. 56.1
                                                  2
      Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 3 of 18




motions are deemed unopposed. For the reasons set forth below, the motions will

be granted.

II.   STANDARD OF REVIEW

      Summary judgment “should be rendered if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(c); Turner v. Schering-Plough Corp., 901 F.2d 335, 340

(3d Cir. 1990). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(emphasis in original); Brown v. Grabowski, 922 F.2d 1097, 1111 (3d Cir. 1990).

A disputed fact is “material” if proof of its existence or nonexistence would affect

the outcome of the case under applicable substantive law. Id.; Gray v. York

Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material fact is

“genuine” if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United

Brotherhood of Carpenters and Joiners of America, 927 F.2d 1283, 1287-88 (3d

Cir. 1991).

                                          3
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 4 of 18




      The party moving for summary judgment bears the burden of showing the

absence of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986); Orson, Inc. v. Miramax Film Corp., 79 F.3d 1358, 1366 (3d

Cir. 1996). Although the moving party must establish an absence of a genuine

issue of material fact, it need not “support its motion with affidavits or other

similar materials negating the opponent's claim.” Celotex, 477 U.S. 317, 323

(1986). It can meet its burden by “pointing out ... that there is an absence of

evidence to support the nonmoving party’s claims.” Id. at 325.

      Once such a showing has been made, the non-moving party must go beyond

the pleadings with affidavits, depositions, answers to interrogatories or the like in

order to demonstrate specific material facts which give rise to a genuine issue.

FED. R. CIV. P. 56; Celotex, 477 U.S. at 324; Matsushita Elec. Indus. Co. v. Zenith

Radio, 475 U.S. 574, 586 (1986) (stating that the non-moving party “must do more

than simply show that there is some metaphysical doubt as to the material facts”);

Wooler v. Citizens Bank, 274 F. App’x 177, 179 (3d Cir. 2008). The party

opposing the motion must produce evidence to show the existence of every

element essential to its case, which it bears the burden of proving at trial, because

“a complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at

                                           4
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 5 of 18




323; see also Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992). “[T]he

non-moving party ‘may not rely merely on allegations or denials in its own

pleadings; rather, its response must . . . set out specific facts showing a genuine

issue for trial.’” Picozzi v. Haulderman, 2011 WL 830331, *2 (M.D. Pa. 2011)

(quoting FED. R. CIV. P. 56(e)(2)). “Inferences should be drawn in the light most

favorable to the non-moving party, and where the non-moving party’s evidence

contradicts the movant’s, then the non-movant’s must be taken as true.” Big Apple

BMW, Inc. v. BMW of North America. Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).

      If the non-moving party “fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party will

bear the burden at trial,” summary judgment is appropriate. Celotex, 477 U.S. at

322. The adverse party must raise “more than a mere scintilla of evidence in its

favor” and cannot survive by relying on unsupported assertions, conclusory

allegations, or mere suspicions. Williams v. Borough of W. Chester, 891 F.2d 458,

460 (3d Cir. 1989). The mere existence of some evidence in support of the non-

movant will not be adequate to support a denial of a motion for summary

judgment; there must be enough evidence to enable a jury to reasonably find for

the non-movant on that issue. Anderson, 477 U.S. at 249–50.




                                           5
       Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 6 of 18




III.   STATEMENT OF MATERIAL FACTS

       A.    DOC Policy and GD Standards of Care Guidance

       DOC policy 13.2.1, Access to Health Care Procedures Manual, Section 19,

Diagnosis and Treatment of Gender Dysphoria, outlines the guidelines to be

followed for the treatment of inmates diagnosed with GD. (Doc. 36-1, ¶ 41; Doc.

47, ¶ 30). Section 19 D. states, “[t]he latest version of Standards of Care for the

Health of Transsexual, Transgender, and Gender-Noncomforming People,

published by the World Professional Association for Transgender Health

(WPATH), will serve as guidelines for the overall health care of identified

inmates.” (Id.; Id.).

       WPATH’s Standards of Care for the Health of Transsexual, Transgender,

and Gender-Nonconforming people does not provide specific hormone dosing

guidelines. (Id. at ¶ 42; Id. at ¶ 30). WPATH’s guidelines state, “To date, no

controlled clinical trials of any feminizing/masculinizing hormone regimen have

been conducted to evaluate safety or efficacy in producing physical transition. As

a result, wide variation in doses and types of hormones have been published in the

medical literature. In addition, access to particular medications may be limited by

a patient’s geographical location and/or social or economic situations. For these

reasons, WPATH does not describe or endorse a particular

                                          6
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 7 of 18




feminizing/masculinizing hormone regimen. Rather, the medication classes and

routes of administration used in most published regimens are broadly reviewed.”

WPATH “strongly recommend[s] that hormone providers regularly review the

literature for new information and use those medications that safely meet

individual patient needs with available local resources.” (Doc. 36-1, ¶¶ 44, 45;

Doc. 47, ¶¶ 39-41). “The SOC [standards of care] are intended to be flexible in

order to meet the diverse health care needs of transsexual, transgender, and

gender-nonconforming people.” (Doc. 47, ¶ 40). “The criteria put forth in this

document for hormone therapy and surgical treatments for gender dysphoria are

clinical guidelines; individual health professionals and programs may modify

them.” (Id.).

      “UpToDate will serve as guidelines for the specific medical treatment of

inmates who require hormone therapy. UpToDate is a propriety online software

program that is nationally recognized for providing evidence-based and peer-

reviewed medical information.” (Doc. 36-1, ¶ 42; Doc. 47, ¶ 30). Pursuant to

13.2.1, Section 19 H. 5., the Site Medical Director, “shall utilize UpToDate (or

alternate source of medical information approved by the Bureau of Health Care

Services (“ BHCS”)) for clinical guidance in selecting medications and dosages.”

(Doc. 47, ¶ 31). Up-to-Date recommended Estradiol valerate dosing between 5 mg

                                         7
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 8 of 18




and 30 mg every two weeks. Moreover, Up-to-Date states that, “Serum estradiol

should not exceed the peak physiologic range: 100 to 200 pg/mL.” (Doc. 36-1, ¶¶

46, 47).

      B.     Corrections Health Care Administrator

      Defendant Boland is a registered nurse serving in the administrative role as

the Corrections Health Care Administrator (“CHCA”). (Doc. 47, ¶ 8). He does

not have the ability to prescribe medication or to alter the medications prescribed

by a physician and is not directly involved in the day-to-day medical care of the

inmates at SCI-Benner Township. (Doc. 47, ¶¶ 9, 10).

      According to policy 13.2.1, Section 19, J, the CHCA’s role, with respect to

inmates diagnosed with GD, is to compile evaluations conducted by psychology,

psychiatry, and medical staff regarding an inmate’s GD diagnosis and forward the

information to the BHCS. (Id. at ¶ 32). The CHCA also forwards inmates’

individual recovery plan packets to the Gender Dysphoria Treatment Review

Committee and receives them back at the institution following the Committee’s

review. (Id.).

      The policy further indicates that inmates diagnosed with GD shall be seen by

the Site Psychiatrist every 90 days and by the LPM/LP/PSS every 30 days, or more

frequently if clinically indicated. (Id. at ¶ 33). Inmates diagnosed with GD and

                                          8
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 9 of 18




prescribed medications, shall be followed by the Site Medical Director for the first

three months, following which they will be placed into a Chronic Care Clinic and

scheduled to be evaluated by the Medical Director/designee at a minimum of every

six months. (Id. at ¶ 34).

      C.     Teeter’s Treatment

      Upon entering into DOC custody on April 27, 2015, Teeter presented with a

GD diagnosis and reported that she had taken hormone replacement treatment and

testosterone blockers prior to incarceration. (Doc. 36-1, ¶¶ 2, 3; Doc. 47, ¶ 11).

DOC medical staff reviewed and confirmed the diagnosis. (Doc. 47, ¶ 11). On

October 9, 2015, Andrew Dancha, D.O. discussed with Teeter her GD diagnosis,

advised her of the side effects of hormone therapy treatment, and agreed upon a

plan of prescribed hormone therapy which initially consisted of a prescription for

30mg of estradiol to be administered on the first and fifteenth each month, for a

total of 60mg each month with hormone levels to be checked every three months.

(Doc. 36-1, ¶ 6; Doc. 47, ¶¶ 12, 13).

      Through the DOC’s Chronic Care Clinic, Teeter receives regular assessment

and treatment, including blood work and testing to determine estrogen and

testosterone levels. (Doc. 47, ¶¶ 14, 15). Between the initial prescription and July




                                          9
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 10 of 18




2018, her hormone levels were checked regularly and adjusted as needed. (Doc.

36-1, ¶¶ 7-31).

      On July 6, 2018, Defendant Kollman modified Teeter’s dosage to 20 mg of

estradiol to be administered on the first and fifteenth of each month, for a total of

40 mg each month. ( Doc. 36-1, ¶ 32; Doc. 47, ¶ 16). Defendant Kollman again

saw Teeter on September 10, 2018 in the Chronic Care Clinic; no changes were

made. (Doc. 36-1, ¶ 33).

      On November 15, 2018, Teeter submitted an inmate request form to

Defendant Kollman inquiring about the change in dosage. (Id. at ¶ 19). Defendant

Kollman informed her that the hormone dosage had not been changed since July of

2018. Defendant Kollman also explained that the lab results indicated her estrogen

level was “above goal and testosterone level below goal,” and that he could have

reduced the dosage further, but chose not to do so at that time. (Id. at ¶ 20).

      On November 29, 2018, Teeter submitted an inmate request form to

Defendant Boland, expressing concerns about her current hormone dosage. (Id. at ¶

21). In his response, Defendant Boland informed Teeter that he discussed her

concerns with Defendant Kollman, who informed him that the dosage had not

been adjusted since July of 2018 and that, according to DOC guidelines, the lab

results indicated that the current dosage was correct. (Id. at ¶¶ 22, 23).

                                          10
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 11 of 18




         Teeter submitted Grievance Number 778458, regarding her request to have

her hormone dosage modified to the prior dosage of 60mg/month. (Id. at ¶ 23). In

denying the grievance, Registered Nurse Supervisor (“RNS”) Lisa Campbell

(“RNS Campbell”), noted that a review of Teeter’s lab results from March 2018

through September 2018, revealed an increase in her estrogen levels and her

testosterone levels continued to decrease, following the reduction in estrogen in

July of 2018. She further noted that “pursuant to DOC policy 13.2.1, Section 19,

WPATH serves as the guideline for overall healthcare; however, the UpToDate

software program will be utilized by the Medical Director for guidance regarding

selecting medications and determining the dosage.” (Id. at ¶¶ 25, 26). She

reminded Teeter that she will continue to be seen in Chronic Care Clinic for GD

and that Dr. Kollman will continue to monitor and adjust her medication as he

deems medically necessary. (Id. at ¶ 27). RNS Campbell also stated “there is no

evidence that Dr. Kollman is negligent in the care provided to you, is not following

policy or has decreased your estrogen dosage to a dangerous level as you claim.”

(Id. at ¶ 28). The denial of the grievance was upheld on all levels of appeal and on

final review the Secretary’s Office of Inmate Grievances and Appeals determined

that Defendant Kollman provided reasonable and appropriate medical care. (Id. at

¶ 29).

                                         11
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 12 of 18




      On January 18, 2019, Teeter informed psychologist James Thurston

(“Thurston”) that she was experiencing stress due to physical complications with

her gender transition and incorrect dosing of her estrogen shots. (Doc. 36-1, ¶ 35).

On February 19, 2019, she reported to psychiatrist Shella Khatri, MD that she was

upset about the decrease in her hormone but denied experiencing any psychiatric

symptoms or need for medications. (Id. at ¶ 37). She reported that she was

sleeping and eating fine, and denied experiencing depression, anxiety, or mood

swings. (Id.).

      On March 12, 2019, at Chronic Care Clinic, Teeter reported to Defendant

Kollman that she was having night sweats and nocturnal erections and claimed that

her condition had worsened. (Id. at ¶ 38). Defendant Kollman noted that Teeter’s

labs were now closer to goal and scheduled a follow-up appointment with Chronic

Care Clinic in six months. (Id.).

      On March 18, 2019, Thurston evaluated her for Z Code (single cell housing

accommodation) continuation. (Id. at ¶ 39). He recommended continuation of the

in Z Code as Teeter appeared and identified as a female. (Id.).

      On August 27, 2019, Defendant Kollman reviewed Teeter’s chart and

renewed her estradiol. (Id. at 40).




                                         12
      Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 13 of 18




IV.    DISCUSSION

       Section 1983 of Title 42 of the United States Code offers private citizens a

cause of action for violations of federal law by state officials. See 42 U.S.C. §

1983. The statute provides, in pertinent part, as follows:

       Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or
       other person within the jurisdiction thereof to the deprivation of any
       rights, privileges, or immunities secured by the Constitution and laws,
       shall be liable to the party injured in an action at law, suit in equity, or
       other proper proceeding for redress. . . .

Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v.

Tedder, 95 F.3d 1199, 1204 (3d Cir. 1996). To state a claim under §1983, a

plaintiff must allege “the violation of a right secured by the Constitution and laws

of the United States, and must show that the alleged deprivation was committed by

a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       In Estelle v. Gamble, 429 U.S. 97 (1976), the Supreme Court held that

prison officials violate the Eighth Amendment when they are deliberately

indifferent to a prisoner’s serious medical needs. Id. at 104-05. To succeed on

such a claim, “a plaintiff must make (1) a subjective showing that ‘the defendants

were deliberately indifferent to [his or her] medical needs’ and (2) an objective

showing that ‘those needs were serious.’” Pearson v. Prison Health Serv., 850

                                           13
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 14 of 18




F.3d 526, 534 (3d Cir. 2017) (alteration in original) (quoting Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999)).

      A.     Defendant Boland

      Defendant Boland seeks an entry of summary judgment based on a lack of

personal involvement. Individual liability will be imposed under Section 1983

only if the state actor played an “affirmative part” in the alleged misconduct. See

Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (quoting Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1998)). In other words, defendants in

Section 1983 civil rights actions “must have personal involvement in the alleged

wrongs . . . shown through allegations of personal direction or of actual knowledge

and acquiescence.” Atkinson v. Taylor, 316 F.3d 257, 271 (3d Cir. 2003); Rode,

845 F.2d at 1207-08. A plaintiff must establish the particulars of conduct, time,

place, and the person responsible. Evancho, 423 F.3d at 354; Rode, 845 F.2d at

1207-08. When a plaintiff merely hypothesizes that an individual defendant may

have had knowledge of or personal involvement in the deprivation of his or her

rights, individual liability will not follow. Atkinson, 316 F.3d at 271; Rode, 845

F.2d at 1207-08.

      Defendant Boland argues that he is a registered nurse, not a doctor and that

“Pennsylvania’s Professional Nursing Law, 63 P.S. § 211 et seq., prohibits nurses

                                         14
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 15 of 18




from providing medical diagnoses or prescribing medical, therapeutic or corrective

measures. 63 P.S. § 212; Corrigan v. Methodist Hospital, 107 Fed. Appx. 269, 272

(3d Cir. 2004); Earls v. Sexton, 2010 WL 2179627, *1 (M.D. Pa. May 28, 2010) (a

nurse may not make a diagnosis as part of their employment). Therefore, [he] is

statutorily precluded from making a medical diagnosis and prescribing medical or

corrective measures.” (Doc. 47, p. 5). In a Third Circuit non-precedential opinion,

in arguing that its nursing staff could not be liable to plaintiff, a medical provider

directed the court to Pennsylvania’s Nursing Regulations. See Boomer v. Lewis,

541 F. App’x. 186, 192 n.6 (3d Cir. 2013) (noting that PrimeCare’s nurses “point

out in their brief, there is a limit to what treatment they are allowed to provide

under Pennsylvania’s Professional Nursing Law, 63 P.S. § 211 et seq. See, e.g., 63

P.S. § 212(1) (disallowing ‘medical diagnosis or prescription of medical

therapeutic or corrective measures’ ”)).

      He further argues that his role is administrative in nature and that he is not

involved with the inmates’ day-to-day medical care. As noted supra, the DOC

policy defines the CHCA’s role with respect to inmates diagnosed with GD as

purely administrative. As such, Boland contends that he was not personally

involved with Teeter’s medical care and lacked the ability to alter the hormone

therapy prescribed by her treating physician. (Doc. 46, p. 6).

                                           15
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 16 of 18




      It is undisputed that, as a nurse, Boland is prohibited from providing medical

diagnoses or prescribing medical, therapeutic, or corrective measures. The fact

that his role was limited to administerial duties is also uncontested. The record is

devoid of evidence that Defendant Boland had any personal involvement in the

adjustment of Teeter’s estrogen dosing or any involvement in her overall medical

care. Accordingly, he is entitled to an entry of summary judgment.

      B.     Defendant Kollman

      It is undisputed that Teeter had serious medical needs as an individual with

GD. At issue is whether Kollman acted with deliberate indifference in treating

Teeter’s GD and in relying on the UpToDate software in adjusting her estrogen

dosage. Deliberate indifference occurs when prison officials “intentionally deny[ ]

or delay[ ] access to medical care or interfer[e] with the treatment once

prescribed.” Pearson, 850 F.3d at 534 (quoting Estelle, 429 U.S. at 104-05). A

mere complaint “that a physician has been negligent in diagnosing or treating a

medical condition does not state a valid [constitutional] claim of medical

mistreatment[.]” Estelle, 429 U.S. at 106. Moreover, “mere disagreement as to the

proper medical treatment does not support a claim of” deliberate indifference.

Pearson, 850 F.3d at 535 (internal quotations omitted). Rather, where there has

been medical care, “we presume that the treatment of a prisoner is proper absent

                                          16
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 17 of 18




evidence that it violates professional standards of care.” Id. As long as a physician

exercises professional judgment, his or her behavior does not violate an inmate’s

constitutional rights. See Brown v. Borough of Chambersburg, 903 F.2d 274, 278

(3d Cir. 1990).

      No reasonable factfinder could conclude from the record before us that

Defendant Kollman acted with deliberate indifference. On every occasion Teeter

presented for treatment at the Chronic Care Clinic, Kollman conducted necessary

tests and assessments and rendered treatment, prescribed medication, and offered

medical advice. There is not a single instance where Teeter sought medical

attention and was denied. Her main argument, that he adjusted her hormone

therapy dosage in accordance with the guidance provided by the UpToDate

software, in contravention of DOC policy and WPATH directives, has no support

in the record. In fact, the record clearly establishes that WPATH does not describe

or endorse a particular hormone regimen. WPATH strongly recommends that

medical providers administering hormone therapy “regularly review the literature

for new information and use those medications that safely meet individual patient

needs with available local resources.” (Doc. 36-1, ¶¶ 44, 45; Doc. 47, ¶¶ 39-41).

Finally, the DOC’s Access to Health Care Procedures Manual, 13.2.1, Section 19

(Diagnosis and Treatment of Gender Dysphoria), Part D(2) states, “Up-To-Date

                                         17
     Case 1:19-cv-01247-JEJ-EBC Document 49 Filed 02/18/21 Page 18 of 18




will serve as guidelines for the specific medical treatment of inmates who require

hormone therapy.”

      Teeter’s claim amounts to a “mere disagreement as to the proper medical

treatment.” Lanzaro, 834 F.2d at 346. It is clear that professional judgment was

exercised by Defendant Kollman in addressing Teeter’s GD and rendering her

treatment while in his care. As such, we are precluded from finding that he acted

with the “obduracy and wantonness” necessary to sustain an Eighth Amendment

violation, see Whitley v Albers, 475 U.S. 312, 319 (1986). Defendant Kollman is

entitled to an entry of summary judgment.

V.    CONCLUSION

      Based on the foregoing, Defendants’ motions (Docs. 36, 45) for summary

judgment are deemed unopposed and will be granted.

      A separate Order will issue.




                                         18
